SUPPLEMENT TO THE CURRENTLY EFFECTIVE STATEMENT OF ADDITIONAL INFORMATION OF THE LISTED FUND: DWS Enhanced Global Bond Fund The following information replaces DWS Enhanced Global Bond Fund’s “Dollar Range of Beneficial Ownership” information contained in the “Part I: Appendix I-A – Board Member Share Ownership and Control” of the Fund’s Statement of Additional Information. Board Member DWS Enhanced Global Bond Fund Independent Board Member: John W. Ballantine None Henry P. Becton, Jr. None Dawn-Marie Driscoll $1 - $10,000 Keith R. Fox None Paul K. Freeman None Kenneth C. Froewiss $1 - $10,000 Richard J. Herring None William McClayton None Rebecca W. Rimel None William N. Searcy, Jr. None Jean Gleason Stromberg None Robert Wadsworth None Please Retain This Supplement for Future Reference March 10, 2014 SAISTKR-142
